Russell, J.
In a ease of burglary, where! the guilt of the accused depends upon the possession of an article alleged to have been contained in the house burglarized, it is essential that the identity of the article-found in his possession with the article which is alleged to have been stolen shall be established beyond a reasonable doubt. * The guilt of the defendant in the present instance being dependent upon proof of Ms unexplained possession of a razor, and the evidence failing to show that at the time of the burglary this razor was in the storehouse, alleged to have been burglarized, the conviction of the defendant was unauthorized" by the evidence, and a new trial should have been granted.

Judgment reversed.